Title: To George Washington from Colonel David Henley, 19 November 1778
From: Henley, David
To: Washington, George


  
    Sir
    Bedford [N.Y.] 19th Novr 1778
  
I have just receivd Capt. Levingsworth Letter from Horse Neck of the 18.
  His particular information is—he met a person from New York, agreeable to an appointment—who told him Admiral Byron, that sometime since saild with the second Division had returnd to the 
    
    
    
    Hook—Admiral Byron met a french Fleet, the heaviness of a gail of wind, parted the two Fleets without Exchanging a Shott.
The Norfolk a Seventy four Gun Ship, with a Frigate came up to The City Fryday or saturday, both dismasted—This Informant saw the Ships—They have but few troops in the City, but a large number on the west end of long Island, both of British and New Levies, they have some troops at Jamaica he dont ascertain the Numbers—Lord Carthcart is in Jerseys, with a British Legion, to as many as seven Hundred.
They take down Stores and out Houses—for the purpose of building Barracks, and it appears from every account of this Informant, they will Garrison New York.
A Merchant of Note belonging to Boston, requested the Commissioners to let him know if they intended to evacuate the City, as he was about packing up his Goods, they Answerd him it would be Garrisond; till there was an Act of Parliament, passd for leaving it, that no such Act had passd as yet.
I have thought proper to forward to your Excellency this Intelligence of Capt. Levingsworth, who I shall order to join his Regiment in a few Days, for particular Reasons which General Scott gave me, and which he told me you were Acquainted with.
I likewise forward a Packett from Genl Parsons to your Excellency and am with all due Respect Your Excellencys most Obdt and Hum. Servt

  David Henley

